Citation Nr: 1017102	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  06-17 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the reduction of the disability rating for residuals 
of a left knee injury, post operative with chronic pain and 
chondromalacia, from 20 percent to 10 percent, effective 
November 1, 2005, was proper.  


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to 
December 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Winston-
Salem, North Carolina Department of Veterans' Affairs (VA) 
Regional Office (RO), wherein the RO reduced the Veteran's 
disability rating for residuals of a left knee injury, post-
operative with chronic pain and chondromalacia, from 20 
percent to 10 percent, effective November 1, 2005.  

This matter was previously remanded by the Board in May 2008 
and February 2009 for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regretfully, the Board finds that it is necessary to again 
remand this claim to the RO, based on the evidence of record.  

In May 2008, the Board remanded this claim and ordered that 
the Veteran be afforded a VA examination by a physician with 
appropriate expertise to determine the nature and extent of 
all impairment due to the Veteran's service-connected left 
knee disability.  This remand also specified that a 
supplemental statement of the case be issued, and that the 
Veteran be afforded the requisite opportunity to respond 
before the claims folder was returned to the Board for 
further appellate action.

The record reflects that the Agency of Original Jurisdiction 
(AOJ) arranged for the Veteran to be scheduled for a VA 
examination in September 2008 and that the Veteran failed to 
report to the examination.  The AOJ issued a supplemental 
statement of the case in October 2008, which was mailed in 
December 2008.

The Board again remanded this claim in February 2009 as it 
found that, both the notice of the scheduled VA examination 
and the October 2008 supplemental statement of the case were 
mailed to the incorrect address.  In this case, the Veteran 
had provided VA with an updated address in June 2008 with the 
ZIP code of 27410 and the ZIP code which had been used in 
mailing both the notice of her scheduled VA examination and 
notice of the October 2008 supplemental statement of the 
case, was 27419.  

Following the February 2009 Board remand, the AOJ informed 
the Veteran in March 2009 that she would be scheduled for a 
VA examination and would be notified of the date, time and 
place of the examination by the VA medical facility.  By a 
March 2009 letter, the VA medical facility provided the 
Veteran notice of the date, time and place of her scheduled 
examination, however, the Board notes that, again the ZIP 
code which had been used in mailing this notice was 27419, 
instead of the correct 27410 ZIP code, and Veteran again 
failed to report to the examination.  

A January 2010 supplemental statement of the case was mailed 
to the Veteran's address with the correct 27410 ZIP code.  

It is presumed that government officials have properly 
discharged their official duties; clear evidence to the 
contrary is required to rebut this "presumption of 
regularity".  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  
The presumption of regularity applies to procedures at the 
AOJ.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Use of an 
incorrect address for a claimant constitutes the "clear 
evidence" required to rebut the presumption of regularity.  
Crain v. Principi, 17 Vet. App. 182, 187 (2003).

Thus, the Board once again finds that VA did not properly 
discharge its duty to notify the Veteran of the date, time 
and place of her scheduled VA examination in March 2009.  
Accordingly, the Veteran should be rescheduled for a VA 
examination and, if required, should be issued another 
supplemental statement of the case, with the correct ZIP code 
used in addressing correspondence to the Veteran, including 
notifying the Veteran of the date, time and place of her 
scheduled VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due to 
the Veteran's service-connected left knee 
disability.  Notice of the scheduled 
examination should be mailed to the 
Veteran's current address of record, 
including, if not changed, the current ZIP 
code of 27410, to include that the notice 
from the VA medical facility providing 
information of the date, time and place of 
the scheduled examination is sent to the 
correct ZIP code of 27410 as well.  The 
claims folder must be made available to 
and reviewed by the examiner.

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  To 
the extent possible, the examiner should 
assess the degree of severity of any pain.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so, the frequency of the 
locking.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.

2.  After undertaking any additional 
development deemed appropriate, the RO or 
AMC should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit sought 
is not granted to the Veteran's 
satisfaction, the RO or AMC should issue 
an appropriate supplemental statement of 
the case, which should be mailed to the 
Veteran's current address of record, 
including, if not changed, the current ZIP 
code of 27410.  The requisite period of 
time for a response should be afforded.  
Thereafter, the case should be returned to 
the Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


